Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 16, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-01018-CV



                        IN RE ELYSE GRUBB, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No. 2
                           Galveston County, Texas
                       Trial Court Cause No. 11FD16990

                         MEMORANDUM OPINION

      On December 8, 2015, relator Elyse Grubb filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Barbara Roberts, presiding judge of County Court at Law No. 2 of Galveston
County, to vacate her December 3, 2015 ex parte restraining order in the
underlying suit affecting the parent-child relationship.

      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion
for temporary relief.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                          2